Citation Nr: 1235940	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-19 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), to include alcohol abuse.


REPRESENTATION

Veteran represented by:  Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's PTSD to include alcohol abuse is not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for service-connected PTSD to include alcohol abuse have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis of Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008)

The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011).  

A February 2009 rating decision granted service connection for PTSD to include alcohol abuse and assigned a 30 percent evaluation.  Subsequently, pursuant to a Statement of the Case dated in March 2010, the initial evaluation of PTSD with alcohol abuse was increased to 50 percent.  

The Veteran's disability is evaluated under Diagnostic Code 9411.  Diagnostic Code 9411 is governed by the General Rating Formula for Mental Disorders (formula).

Under the rating schedule, a 50 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted when the evidence demonstrates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted when the evidence demonstrates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

One of many factors for consideration is the Global Assessment of Functioning (GAF) score which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). 

GAF scores of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. § 4.125.  The Board is cognizant that a GAF score is not determinative by itself. 

A VA outpatient treatment record dated in May 2004 reflects that the Veteran reported a history of posttraumatic stress disorder.  He reported that his occupation was upkeep on various rental properties.
  
A psychology treatment note dated in January 2006 reflects that the Veteran reported startle response, infrequent hyperarousal and occasional reexperiencing.  His sleep was poor but stable.  He reported that his PTSD group was helpful.  It was noted that the Veteran was alert, oriented, cooperative and mildly disheveled in hygiene and grooming.  His mood was generally euthymic and affect was congruent and ranged.  The Veteran's speech was unremarkable in volume and cadence.  His conversational speech was somewhat tangential bur redirectable.  Eye contact was good, and psychomotor activity was somewhat agitated.  Thought processes were logical, relevant and goal-directed.  There was no evidence of a formal thought disorder or active suicidal or homicidal ideation.  

A July 2007 treatment record reflects that the Veteran reported that he was a bit better, though he continued to engage in avoidance as his primary coping technique.  He discussed his tendency to distance himself socially.  Mental status examination showed that the Veteran's mood was mildly depressed with congruent affect.   There was no evidence of a formal thought disorder and no active suicidal or homicidal ideation.  

A September 2007 VA treatment record reflects that the Veteran had euthymic mood and congruent affect.  His thought processes were mildly circumstantial.  Thought content was within normal limits.  There was no active suicidal or homicidal ideation.  

A VA treatment note dated in June 2008 reflects that the Veteran complained of sadness.  He reported that his concentration was fair to poor.  Mental status examinations showed that activities of daily living were fair.  His clothes were dirty.  Eye contact was rare.  His mood was mildly depressed with decreased range and intensity.  Thoughts were rambling at times.  The Veteran did not report suicidal or homicidal ideation.  

A VA psychiatry intake assessment dated in June 2008 shows that the Veteran reported struggles with PTSD.  He reported isolation, avoidance, flashbacks.  His concentration, sleep and appetite were fair.  There were no delusions or panic attacks.  The examining psychiatrist noted that there was no suicidal or homicidal ideation and no history of violence or abuse.  A GAF score of 60 was assigned.  

In a statement dated in August 2008, the Veteran noted that he had problems with authority figures.  He stated that his teaching contracts were not renewed at two different middle schools.  

In January 2009, the Veteran had a VA examination based upon a review of the claims file.  He reported that he had slowed down his alcohol consumption.  He reported that he drank to cope with symptoms of PTSD and this was a form of "self medication."   He reported drinking approximately one case of beer a week.  He denied the use of any other form of nonprescribed psychoactive substance.  

With regard to activities of daily living, the Veteran was able to dress himself, feed himself and perform his own personal hygiene.  He could drive a car and handle his  money.  He was independent in all activities of daily living.  

The Veteran had been married for 38 years, and his wife remained supportive.  He and his wife had one daughter.  He reported that he got along with his daughter famously.  He reported that he had very few friends.  The examiner stated that it was quite clear that he had trouble with feelings of being close and having warm feelings for others.  He was only close to his daughter and his wife.  He characterized himself as a loner.  He was socially withdrawn and avoidant.  He had been religious but quit attending church as he desired to stay away from people.  He also stated that he had a toxic personality since his tour in Vietnam.  He was self-employed in a property rental business, purchasing properties and doing maintenance on his own business.  This was noted to suit him better than working directly for other people, although he did indicate that at times he had arguments and conflicts with building inspectors.

The examiner noted that the Veteran arrived on time.  He was casually dressed and adequately groomed.  He was fully oriented.  His behavior was uniformly appropriate.  There was no psychomotor agitation nor slowing.  His speech was unremarkable.  His verbalizations were circumstantial, and at times the examiner had to redirect the Veteran to answer questions directly.  There was no overt psychosis.  No obsessions or compulsions were identified.  The Veteran's cognitive functioning was adequate.  There was no indication of significant dementia.  The Veteran's judgment and insight were adequate.  He reported that his mood during the interview was "alert."  He appeared somewhat anxious.  His affect was generally within normal limits.  He did indicate that he had "fleeting" suicidal ideation but that he was a religious person and would never commit suicide.  He had no suicidal ideation and no plan.  He denied homicidal ideation.  The examiner rendered an Axis I diagnosis of PTSD and assigned a GAF score of 52.  

VA outpatient treatment records dated in February 2009 reflect that the Veteran reported that he continued to get along fairly well with his wife and daughter.  His energy level and libido were improved, and he had been marginally more active socially as well.  On mental status examination, the Veteran's mood was mildly dysthymic.  He had full and congruent affect.  Thought processes and contents were baseline.  The was no suicidal or homicidal ideation.   The assessment was anxiety and irritability, moderately improved.  

In a June 2009 statement, the Veteran's representative contended that a 70 percent evaluation is warranted for PTSD.  The statement indicated that the Veteran struggled with employment since his discharge from service.  He had been employed as a teacher, but after one year, the teaching contract was not renewed.  Reportedly, the administrators had concluded that the Veteran had an attitude problem.  The Veteran indicated that he then returned to school to get a Masters degree.  He obtained a new teaching position but was fired at the end of the school year, reportedly due to problems with other teachers.  The next thirty years were spent working as a handyman, a profession for which he had no formal training.  It was noted that, in the past 20 years, the Veteran had performed carpentry and building maintenance on rental properties.  The Veteran reported that, despite his background in teaching, he struggled with paperwork.  

At a hearing at the RO in November 2009, the Veteran's representative contended that the Veteran met the requirements for a 70 percent rating for PTSD.  The Veteran testified that he has problems with concentration and memory. 

A VA outpatient mental health treatment note dated in December 2009 reflects that the Veteran was alert and oriented times four.  His mood was dysphoric with appropriate affect.  Thoughts were mildly tangential.  He denied suicidal and homicidal ideation.  

The Veteran submitted a statement from a VA psychologist dated in May 2010.  The psychologist noted that he met with the Veteran for psychotherapy since January 2006.  He had also regularly attended a PTSD support group.  It was noted that the Veteran was compliant with recommendations since engaging in treatment.  However, he continued to experience symptoms in the moderate to severe range of intensity that could seriously impair all levels of functioning.  The psychologist estimated that the Veteran's GAF score ranged from 60 to 69 depending on his level of perceived stress.  

The Veteran had a VA examination in March 2012.  The examiner indicated that the claims file was reviewed.  It was noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased his ability to perform occupational and social tasks only during periods of significant stress, or; symptoms controlled by medication.  

The Veteran reported healthy and limited relationships.  He reported that he lived independently with his spouse, but it was a "rough road" at times.  He had been married for 40 years.  The Veteran reported that he had a fabulous relationship with his daughter.  

The Veteran reported that his social activities included refurbishing a schoolhouse and cleaning up and renting out homes.  He reported that he watching TV, napping and reading the paper.  He described his social situation as somewhat solitary.  The Veteran reported that, since his last examination, his work/education history had included owning and renting out properties and working as a handyman for the properties.  The Veteran reported that, because of his age, he had slowed down with work due to its physical nature.  The Veteran reported that he had not lost time from work in the past 12 months due to mental health or physical issues.  

It was noted that the Veteran was on time for his appointment.  He was clean and well-groomed and was dressed casually for the examination.  There was not any abnormal behavior evident during the interview.  The Veteran's posture was normal, and his gait appeared normal as well.  His facial expressions were normal and responsive, and his voice was well-modulated.  His speech was clearly articulated.  He was oriented times three, and his answers were logical and relevant to the questions asked.  There was no evidence of any psychosis as the Veteran denied any audio or visual hallucinations.  Attention and concentration were good to fair throughout the exam, and memory appeared to be intact.  The Veteran denied any suicidal ideation and also denied any thoughts of hurting other people.  He described his mood as "come and go," and his mood during the examination appeared to be generally euthymic.  Range of affect was full and appropriate.  With regard to the Veteran's symptoms, it was noted that the Veteran had mild memory loss, such as forgetting names, directions, or recent events.  

The examiner noted that he was asked to comment on whether there was a change in status since the Veteran's last examination.  The examiner stated that the Veteran continued to meet the DSM-IV diagnostic criteria for a diagnosis of PTSD, chronic (mild to moderate impairment).  The examiner further stated that, based purely upon the Veteran's mental health symptomatology, it was his opinion that the Veteran was fully employable.  Overall, it appeared that the diagnosis of PTSD was impairing the Veteran to a largely similar degree as compared to the last exam.  A GAF score of 70 was assigned.

Virtual VA also includes VA outpatient records of mental health treatment dated through April 2012, with records dated from December 2011 to August 2012 indicating a GAF score of 75.

The above evidence establishes that the Veteran's PTSD is manifested by symptoms of irritability, anxiety and mild memory loss.  The Veteran is well oriented with logical thought processes.  His affect is appropriate, and speech is unremarkable.  The GAF scores assigned during the appeal period, ranging from 60 and up, are indicative of moderate symptoms.  Socially, the Veteran has reported that he is a loner.  However, he is married and reports a good relationship with his daughter.  With regard to occupational functioning, the Veteran has indicated that he previously lost teaching jobs because he could not get along with people but is currently self-employed.  The most recent VA examination indicated that the Veteran has occupational and social impairment due to mild or transient symptoms which decreased his ability to perform occupational and social tasks only during periods of significant stress, or; symptoms controlled by medication.  

Based upon the above evidence, the Board concludes that the evidence reflects no more than moderate occupational and social impairment during the appeal period.  Accordingly, the Board finds that a rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD with alcohol abuse.  The Veteran's disability picture does not more nearly approximate the criteria for a 70 percent rating.  The VA examinations and treatment records do not show that the Veteran suffers from occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  In this regard, the examination reports and treatment records indicate that the Veteran does not exhibit obsessional rituals.  His speech is unremarkable, and he is well-oriented.  VA examination reports and treatment records show that his judgement is good.  His thought processes are noted to be normal.  The Veteran has denied suicidal ideation according to most treatment records and reports, although one treatment report did note that the Veteran reported fleeting suicidal ideation.  The examiner separately noted that suicidal ideation was not present; given this seeming contradiction in light of both an absence of suicidal ideation in the record and the absence of other symptoms supporting a 70 percent evaluation during the 2009 VA examination, the Board does not find that this one report, in and of itself, supports a higher evaluation.  Moreover, the Veteran has denied any homicidal ideation.  Although the Veteran has indicated that he is solitary with respect to social relationships, he has indicated that he has good relationships with his wife and daughter.  He is able to perform his occupation as a handyman.  

In sum, the Board finds that there is a preponderance of the evidence against the Veteran's claim for a rating in excess of 50 percent for PTSD to include alcohol abuse.  In reaching this determination, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the evidence is not in relative equipoise, reasonable doubt may not be resolved in the Veteran's favor.  

Other considerations

The Board has considered whether referral for an extraschedular rating is appropriate.  As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  There is no evidence in this instance that the rating criteria are inadequate to evaluate the disability on appeal.  There is no evidence that the claimed disability, alone, causes marked interference with employment (beyond that contemplated in the evaluation assigned) or necessitates frequent periods of hospitalization.  Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2011).  See Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as the Veteran is presently self-employed (per his reports at his VA examinations) and has not alleged that such employment is of a marginal nature, this case does not raise a request for a total disability rating due to individual unemployability resulting from service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, an August 2008 letter notified the Veteran of the elements to substantiate his claim for service connection for PTSD.  This letter informed the Veteran of VA's duties for obtaining evidence.  The letter also advised the Veteran of how disability ratings and effective dates are determined.   

The Veteran has appealed the initial rating assigned for PTSD.  The RO did not provide the Veteran with additional notice of the evidence required to substantiate his claim for a higher initial rating.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Rather, the RO must issue a Statement of the Case (SOC).  Id.  The RO issued an SOC in March 2010 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2) , as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4) . 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded VA medical examinations. Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD with alcohol abuse is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


